        Case 1:05-cv-00764-CKK Document 321 Filed 03/13/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                            )
ABDULLATIF NASSER                           )
                                            )
               Petitioner,                  )
                                            )
               v.                           )   Civil Action No. 05-764 (CKK)
                                            )
DONALD J. TRUMP, et al.,                    )
                                            )
               Respondents.                 )
                                            )

                                  JOINT STATUS REPORT

        In accordance with the parties’ Joint Status Report of December 13, 2019, the parties

hereby provide a further joint status report to the Court.

        On January 11, 2018, Petitioner, filed the motion referenced in the January 3, 2018

Minute Order, and ten other habeas petitioners filed identical motions in eight other habeas

actions in this Court. See ECF No. 274. On January 18, 2018, pursuant to the conclusion of the

Calendar and Case Management Committee that these motions should be referred to one district

judge, the Court entered a Minute Order referring ECF No. 274 to Judge Thomas F. Hogan for

resolution. On February 16, 2018, Respondent filed its opposition to ECF No. 274, see ECF No.

290, to which Petitioner replied on March 9, 2018. See ECF No. 291. Argument took place on

this motion before Judge Hogan on July 11, 2018, and the motion remains pending.

        Aside from activity related to ECF No. 274, the parties do not anticipate any further

proceedings in this Court within the next 90 days. The parties therefore propose filing a further

status report on or before June 15, 2020.



Dated: March 13, 2020                                Respectfully Submitted,
Case 1:05-cv-00764-CKK Document 321 Filed 03/13/20 Page 2 of 2



                                 /s/ ___________________
                                 THOMAS ANTHONY DURKIN
                                 (IL Bar No. 697966)
                                 JANIS D. ROBERTS
                                 (IL Bar No. 6191124)

                                 DURKIN & ROBERTS
                                 2446 North Clark Street
                                 Chicago, IL 60614
                                 Tel: 312-913-9300
                                 Attorneys for Petitioner

                                 JOSEPH H. HUNT
                                 Assistant Attorney General

                                 TERRY M. HENRY
                                 Assistant Branch Director

                                  /s/ ____________              _
                                 ANDREW I. WARDEN
                                 ERIC J. SOSKIN (PA Bar No. 200663)
                                 Attorneys
                                 United States Department of Justice
                                 Civil Division, Federal Programs Branch
                                 1100 L Street NW, Room 12002
                                 Washington, DC 20001
                                 Tel: (202) 353-0533
                                 Fax: (202) 616-8470
                                 Attorneys for Respondents
